SUB-ITEM 77Q1 Advantage Funds -Dreyfus Global Absolute Return Fund -Dreyfus Global Dynamic Bond Fund -Dreyfus Global Real Return Fund -Dynamic Total Return Fund (a) Management Agreement, as revised. (b) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Mellon Capital Management Corporation, as revised, is incorporated by reference to Exhibit (d)(4) of Post-Effective Amendment No. 113 to the Registration Statement on Form N-1A, filed on December 26, 2013. (c) Sub-Investment Advisory Agreement between The Dreyfus Corporation and Newton Capital Management Limited, as revised.
